Citation Nr: 1522115	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  09-48 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ear disorder, to include otitis externa and otitis media. 

2.  Entitlement to service connection for a bilateral ankle disorder.  

3.  Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO). 

The issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for right ear hearing loss was raised at a hearing before the Board in March 2015.  This issue has not been adjudicated by the RO.  As such, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The issues of entitlement to service connection for a bilateral ankle disorder and entitlement to service connection for a bilateral knee disorder are remanded. 


FINDING OF FACT

The evidence of record does not show a current bilateral ear disorder, to include otitis externa and otitis media that is related to the Veteran's active duty service.


CONCLUSION OF LAW

A bilateral ear disorder, to include otitis externa and otitis media, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the issue denied herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the Veteran's claim, a March 2009 letter advised the Veteran of the foregoing elements of the notice requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The aforementioned letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA outpatient treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was provided an opportunity to testify before the Board and provided an adequate medical examination.  

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.
      
Service connection may be established for disability resulting from personal injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service treatment records note treatment for otitis externa of the left ear in January 1979.  Such records are negative for treatment of the right ear.  The March 1981 separation examination is negative for a diagnosis of an ear condition to include otitis externa or otitis media, of either ear.  

Post-service treatment records include a February 2011 audiological examination in connection with an unrelated claim for entitlement to service connection for tinnitus.  The examination report shows that upon examination, there was no active infection of the inner, middle, or outer ear.  There were no ear polyps.  There was no ear discharge.  There was no disturbance of balance.  In addition, during a May 2011 audiological examination, the Veteran denied a history of ear disease.  Internal ear examination revealed that the left and right sides were within normal limits.  Further, an October 2014 VA examination in connection with the current claim revealed that the Veteran's ears were within normal limits.  The examiner noted that otitis externa was diagnosed once during service in 1979, which resolved.  Examination of the ears was within normal limits; there was no current diagnosis noted.           

Upon review of the record, the Board notes that there is no evidence of record documenting post-service treatment for the Veteran's claimed otitis externa or otitis media disorder.  VA outpatient treatment records and VA examinations are negative for any diagnoses of such disorders.  In fact, during the March 2015 hearing before the Board, the Veteran asserted that he did not have any chronic hearing infections, as the only issue he experienced with his ears involved slight hearing loss.  Without a current disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225.  As such, service connection for otitis externa is not warranted. 

In reaching this decision the Board considered the doctrine of reasonable doubt. However, as there is no evidence that the Veteran has a disability diagnosed as otitis externa, the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Service connection for a bilateral ear disorder, to include otitis externa and otitis media, is denied. 

REMAND

Additional development is required before the remaining claims of entitlement to service connection for bilateral ankle and bilateral knee disorders are decided.  

With respect to the claim for a bilateral ankle disorder, during the aforementioned March 2015 hearing before the Board, the Veteran stated that during service he was run over by a tractor that resulted in an injured right ankle.  He further indicated that during the incident, he also injured his left ankle.  The Veteran stated that as a result of the inservice injury, he experienced pain and instability of his ankles.  In this regard, service treatment records dated in November 1979 demonstrate that the Veteran sought treatment for right foot and ankle pain subsequent to being hit by a tractor; the assessment was trauma to the right foot and ankle.  

The Veteran underwent a VA examination for the right ankle in October 2014, during which he reported that he was run over by a tractor during service and injured his left ankle.  The Veteran stated that he did not have flare-ups of the right ankle, but had flare-ups of the left ankle.  The examiner noted a diagnosis of right ankle soft tissue trauma with contusion and posterior abrasion during service in November 1979.  The examiner concluded that the Veteran's right ankle condition was "less likely than not" incurred in or caused by service, as the record does not demonstrate any other right ankle issues since the inservice injury.  The Board finds this examination inadequate to adjudicate the claim, as the VA examiner's negative opinion regarding the right ankle is based upon a lack of contemporaneous medical records.  Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  Further, it is unclear to the Board whether the Veteran has a current right ankle disorder, as the examiner did not note a disorder in the diagnosis section, however, his etiology opinion suggests that there is a current disorder.  Moreover, the left ankle was not examined nor was an etiology opinion provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Given the Veteran's testimony of bilateral ankle pain and instability since service, and his inservice treatment for a right ankle injury as a result of being hit by a tractor, the case must be remanded in order for the Veteran to be afforded another VA examination in connection with the present claim to determine whether any current ankle disorder had its onset in service, or is otherwise related to service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon, 20 Vet. App. 79 (2006).

In addition, the Veteran testified that he received treatment for his knees from his private physician, Dr. H., in Houston, Texas, approximately six years ago, as well as during the appeal period.  He also asserted that Dr. H. told him that his bilateral knee disorder was related to his active service.  Such records have not been obtained and associated with the record.  Thus, on remand the private treatment records identified by the Veteran must be obtained and associated with the record.  38 C.F.R. § 3.159 (c)(1).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  All attempts to secure this evidence must be documented in the claims file by the RO.  Regardless of his response, the RO must attempt to obtain the Veteran's private treatment records from Dr. H. located in Houston, Texas from January 2009 to the present.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine whether any current or previously diagnosed right and/or left ankle disorder is related to his military service.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether the Veteran's has a current right and/or left ankle disorder that is related to his military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, the RO must readjudicate the Veteran's claims, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


